2 N.Y.3d 811 (2004)
815 N.E.2d 657
782 N.Y.S.2d 50
AMNON GOLDSTEIN, Respondent,
v.
ACCUSCAN, INC., et al., Appellants.
Court of Appeals of the State of New York.
Argued April 28, 2004.
Decided June 3, 2004.
*812 Hofheimer Gartlir & Gross, LLP, New York City (David L. Birch of counsel), for appellants.
Muldoon, Horgan & Loughman, LLP, New Rochelle (Edward D. Loughman, III, of counsel) for respondent.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
"[W]hen parties set down their agreement in a clear, complete document, their writing should as a rule be enforced according to its terms" (Signature Realty, Inc. v Tallman (2 NY3d 810 [decided today], quoting R/S Assoc. v New York Job Dev. Auth., 98 NY2d 29, 32 [2002]). The parties' agreement states that AccuScan, Inc. shall pay its consultant, Amnon Goldstein, "10% of all amounts received" by AccuScan in excess of $4 million in settlements obtained or license fees awarded regarding certain patents. AccuScan argues that "all amounts received," in fact, means all amounts received net of attorneys' fees. As the Appellate Division correctly observed, however, the contract's clear language does not admit of this qualification (307 AD2d 913, 914 [2d Dept 2003]). Finally, the existence of an attorney's charging lien does not alter AccuScan's contractual obligation to Goldstein.
Order affirmed, with costs, in a memorandum.